Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1,3-6,8-11 are allowed.
Claims 2 and 7  have been cancelled.

Reasons for Allowance

1.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations underlined within the independent claims mentioned below.

Regarding Claim 1,
A method for performing a convolution operation on an image using a reconfigurable convolution engine, the method comprising: receiving, by a host processor, image data for performing a convolution operation on an image by using a convolution engine, wherein the image data comprises a feature map and a depth information associated to an image; determining, by the host processor, a kernel size based on the image data, clock speed associated to the convolution engine and a number of available on-chip resources; allocating a plurality of instances, to the host processor, to operate depth wise in parallel mode, wherein the plurality of instances is allocated based on the kernel size, and wherein each instance, of the plurality of instances, performs parallel row wise convolution operation on the feature map 
instance further comprises a set of computing blocks operating concurrently to perform
convolution operation on the feature map of the image in order to generate a convolution
output; and clustering one or more computing blocks with other computing blocks present in
the set of computing blocks, when convolution operation performed, for an intermediate
layer of the image, by the one or more computing blocks is complete, and wherein the
other computing blocks are performing convolution operation on subsequent images; and
aggregating, by the host processor, the convolution output generated by each
computing block to produce a convolution result for the image, wherein the convolution
output is aggregated using a pipeline adder.

Regarding Claim 6,
A reconfigurable convolution engine for performing a convolution operation on an image, the reconfigurable convolution engine comprising: a host processor; and a memory coupled to the host processor, wherein the host processor is capable of executing a set of instructions stored in the memory, and wherein the set of instructions comprises: receiving image data for performing a convolution operation on an image by using a convolution engine, wherein the image data comprises a feature map and a depth information associated to an image; determining a kernel size based on the image data, clock speed associated to the convolution engine and number of available on-chip resources; allocating a plurality of instances to operate depth wise in parallel mode, wherein the plurality of instances is based on the kernel size, and wherein each instance, of the plurality of instances, performs parallel row wise convolution operation on the feature map and subsequently depth wise convolution operation on different feature maps resulting in layer combining, and wherein each instance further comprises a set of computing blocks operating concurrently to perform convolution operation on the feature map of the image in order to generate a convolution output; clustering one or more computing blocks with other computing blocks present in the set of computing blocks, when convolution operation performed, for an intermediate layer of the image, by the one or more computing blocks is complete, and wherein the other computing blocks are performing convolution operation on subsequent images; and aggregating convolution output of each computing block for each instance of the plurality of instances to produce a convolution result for the image, wherein the convolution output is aggregated using a pipeline adder.

Regarding Claim 1: Claim 1 is   rejected over Fengbin Tu ( NPL Doc: “Deep Convolutional Neural Network Architecture with Reconfigurable Computation Patterns”, April 12 , 2017, IEEE Transactions on Very Large Scale Integration (VLSI) Systems ( Volume: 25, Issue: 8, Aug. 2017), Pages 2220-2231) in view of BOESCH et al. (USPUB 20180189641) in further view of HAI WANG( NPL Doc: “Enhanced Efficiency 3D Convolution Based on Optimal FPGA Accelerator”, June 7, 2017, IEEE Access ( Volume: 5), Pages 6909-6914) teaches A reconfigurable convolution engine for performing a convolution operation on an image, the reconfigurable convolution engine comprising: a host processor; and a memory coupled to the host processor, wherein the host processor is capable of executing a set of instructions stored in the memory, and wherein the set of instructions comprises: receiving image data for performing a convolution operation on an image by using a convolution engine, wherein the image data comprises a feature map and a depth information associated to an image; determining a kernel size based on the image data, clock speed associated to the convolution engine and number of available on-chip resources; allocating a plurality of instances to operate depth wise in parallel mode, wherein the plurality of instances is based on the kernel size, and wherein each instance, of the plurality of instances, performs parallel row wise convolution operation on the feature map and subsequently depth wise convolution operation on different feature maps resulting in layer combining, and wherein each instance further comprises a set of computing blocks operating concurrently to perform convolution operation on the feature map of the image in order to generate a convolution output;  … aggregating, by the host processor, the convolution output generated by each
computing block to produce a convolution result for the image, wherein the convolution
output is aggregated using a pipeline adder. Respectively (detailed rejection of the claim mentioned within Office Action dated 12/08/2021) within claim 1,  but does not teach the limitations  ( previously  objected allowable limitation of claim 2 within office action dated  " clustering one or more computing blocks with other computing blocks present in the set of computing blocks, when convolution operation performed, for an intermediate layer of the image, by the one or more computing blocks is complete, and wherein the other computing blocks are performing convolution operation on subsequent images;”

Regarding Claim 6: Claim 6 is   rejected over Fengbin Tu ( NPL Doc: “Deep Convolutional Neural Network Architecture with Reconfigurable Computation Patterns”, April 12 , 2017, IEEE Transactions on Very Large Scale Integration (VLSI) Systems ( Volume: 25, Issue: 8, Aug. 2017), Pages 2220-2231) in view of BOESCH et al. (USPUB 20180189641) in further view of HAI WANG( NPL Doc: “Enhanced Efficiency 3D Convolution Based on Optimal FPGA Accelerator”, June 7, 2017, IEEE Access ( Volume: 5), Pages 6909-6914) teaches A method for performing a convolution operation on an image using a reconfigurable convolution engine, the method comprising: receiving, by a host processor, image data for performing a convolution operation on an image by using a convolution engine, wherein the image data comprises a feature map and a depth information associated to an image; determining, by the host processor, a kernel size based on the image data, clock speed associated to the convolution engine and a number of available on-chip resources; allocating a plurality of instances, to the host processor, to operate depth wise in parallel mode, wherein the plurality of instances is allocated based on the kernel size, and wherein each instance, of the plurality of instances, performs parallel row wise convolution operation on the feature map and subsequently depth wise convolution operation on different feature maps resulting in layer combining, and wherein each
instance further comprises a set of computing blocks operating concurrently to perform
convolution operation on the feature map of the image in order to generate a convolution
output; … aggregating convolution output of each computing block for each instance of the plurality of instances to produce a convolution result for the image, wherein the convolution output is aggregated using a pipeline adder. Respectively (detailed rejection of the claim mentioned within Office Action dated 12/08/2021) within claim 6,  but does not teach the limitations  ( previously  objected allowable limitation of claim 7 within office action dated  " clustering one or more computing blocks with other computing blocks present in the set of computing blocks, when convolution operation performed, for an intermediate layer of the image, by the one or more computing blocks is complete, and wherein the other computing blocks are performing convolution operation on subsequent images;”



Conclusion


2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571)272-9799 and Fax #  ( 571) 273- 9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on ((571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637